                                                                           Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

BRENDON MORGAN CARTER,

      Petitioner,

v.                                                 Case No. 3:18cv2177-LC-CJK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

     Respondents.
__________________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report and

Recommendation dated October 22, 2018. (Doc. 2). Petitioner was furnished a copy

of the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.
                                                                            Page 2 of 2


        Accordingly, it is ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (doc. 2) is adopted

and incorporated by reference in this order.

        2. This case is DISMISSED for lack of jurisdiction.

        3. The clerk is directed to close the file and to send petitioner the habeas

petition form for use by prisoners seeking relief under 28 U.S.C. § 2254.

        ORDERED on this 8th day of November, 2018.


                              s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:18cv2177-LC-CJK
